DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 7 is objected to because of the following informalities: Claim 7 is missing an article, see, “alignment between interface object”.
Examiner has interpreted the missing article of Claim 7 (See Claim Objection above) to be “the” for the purposes of further examination. 
Claim 19 is objected to because of the following informalities: Claim 19 is missing an article, see, “that allow sensor to determine”. 
Examiner has interpreted missing article of Claim 19 (See Claim Objection above) to be “the” for the purposes of further examination. 
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: Paragraph 36 recites “the interface object 300”, but the interface object is recited as 260 in the same paragraph and the Drawings. Interface object 300 does not exist within the drawings.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, Claim 6 recites the limitation "the offset".  “Offset” was not introduced as a noun, or noun phrase in independent Claim 1. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 7, the term “perfect” in claim 7 is a relative term which renders the claim indefinite. The term “perfect” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what constitutes an alignment which would be detected as perfect between the interface object and the sensor.
Regarding Claim 8, Claim 8 recites “the mechanical mounting structure has known dimensions to within 0.010 inches”. It is unclear what the scope of this limitation is, and where infringement may occur. As an example, a mounting structure might alternatively be manufactured with dimensional tolerances of 0.010 inches or simply measured with readily available and known means to within 0.010 inches of nominal and thereby be known. Additionally, it is not positively recited in what manner the dimensions of the mechanical mounting structure are known; whether programmatically provided to a controller, logged by a user, etc.
Claims 9 – 13 depend from Claim 8 and thereby inherit the deficiencies of claim 8 above. Therefore, claims 9 – 13 are rejected under the same logic as claim 8 above.
Regarding Claim 14, Claim 14 recites the limitation "the offset".  “Offset” was not introduced as a noun, or noun phrase in independent Claim 8. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 15, Claim 15 recites “the mechanical mounting structure has known dimensions to within 0.010 inches”. It is unclear what the scope of this limitation is, and where infringement may occur. As an example, a mounting structure might alternatively be manufactured with dimensional tolerances of 0.010 inches or simply measured with readily available and known means to within 0.010 inches of nominal and thereby be known. Additionally, it is not positively recited in what manner the dimensions of the mechanical mounting structure are known; whether programmatically provided to a controller, logged by a user, etc.
Regarding Claim 16, Claim 16 recites “enables the optical sensor to align the end of arm tooling with the interface object”. Additional structure is not recited which would allow the sensor alone to align the end or arm tooling. Additionally, it is clear that the robotic arm performs the movement, and therefore alignment, of the sensor from the recited limitation in Claim 15, “the robotic arm is translatable in three dimensions to move the sensor relative to the interface object”, and not the sensor.
Examiner has interpreted Claim 16 as the robotic arm being enabled to align the end of arm tooling based on data provided by the sensor.
Claim 17 depends from Claim 16 and thereby inherits the deficiencies of claim 15 and claim 16 discussed above. Therefore, claim 17 is rejected under the same logic as claim 15 and claim 16 above.
Claims 18 – 21 depend from Claim 15 and thereby inherit the deficiencies of claim 18 above. Therefore, claims 18 – 21 are rejected under the same logic as claim 15 above.

Claim Rejections - 35 USC § 102
Examiner has addressed the claims below in view of the prior art, as best understood by the Examiner, in light of the 35 USC 112 rejections provided herein.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 – 6, 8 – 10, 12, 13, 15, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Eliuk et. al (US 20100241270 A1).
 Regarding Claim 1, Eliuk teaches,
A method of performing location teaching of a robotic arm, comprising: 
maneuvering an end of arm tooling of a robotic arm (See at least Paragraph 65, “The processing chamber 204 includes a multiple degree of freedom robotic arm 218, and the robotic arm 218 further includes a gripper that can be used, for example, to pick items from a pocket on a rack or to grasp items within the APAS 100 for manipulation.”) to a predefined position of an interface object (See at least Paragraph 309, “Paragraph 309, “The APAS controller commands the robot 4100 to move to various features in the APAS with known geometry”, “taught points” of Paragraph 309, and “reference point” of Paragraph 313), wherein: 
the robotic arm is mounted within a mounting site of a mechanical mounting structure (See at least, Paragraph 318, “robot mounting flange”, Figure 2, Figure 33A and Figure 33B); 
the interface object is positioned on a sub-system of a medication dosing system that is mounted on the mechanical mounting structure (See at least Paragraph 319, “The APAS teaches reference points directly in a nominal "world" frame for the robot, or, in most cases, the APAS determines a reference frame to use in interfacing to a subsystem or group of points in the APAS”, Paragraph 325, “For example, the robot 4400 with the touch probe teach tool 4402 teaches the height relationship of the vial fingers on the syringe manipulator device to the vial scale platen”, Figure 2 (Carousels 210, 212), Figure 5 (Syringe Manipulator Device 500), Figure 6 (Liquid Waste Container 600), Figure 7 (IV Bag Parking Location 700), Figure 34 (Product Output Chute 3400), Figure 37A, Figure 37B (Printer System 3700), Figure 38 (Printer Platen 3800), and Figure 45); and 
the interface object comprises at least one alignment feature of a known size and shape (See at least Paragraph 309, “The APAS controller commands the robot 4100 to move to various features in the APAS with known geometry”); 
engaging a sensor of the end of arm tooling with the interface object (See at least Paragraph 317, “Paragraph 317, “The robot gripper grasps the touch probe teach tool 4402 and uses it for teaching” Figure 45); 
determining that the sensor of the end of arm tooling is offset from the interface object based at least in part on an interaction between the sensor and the at least one alignment feature (See at least Paragraph 319, “FIG. 45 is an illustration of the touch probe teach tool 4402 in the process of autonomous point teaching. The touch probe teach tool 4402 finds, touches and teaches key points in the APAS”, Paragraph 320, “In some cases, the reference points may be considerably off nominal. For example, points in a new APAS for initialization with a set of "nominal" initial points will initially include points that are significantly off nominal”, Paragraph 325, “The APAS uses the robot 4400 with the touch probe teach tool 4402 to enable the robot itself to determine and update its interface relationships”, and Figure 45); 
incrementing a position of the end of arm tooling with respect to the interface object along at least one axis (See at least Paragraph 320, “In some implementations, the APAS uses techniques that allow the touch probe teach tool 4402 to safely maneuver and feel its way around the reference points to teach”, and Paragraph 321, “The APAS control software uses a plurality of algorithms to teach a reference frame and reference points. The touch probe teach tool 4402 iteratively feels out each of the points associated with a reference frame”); and 
determining an actual position of the interface object relative to the robotic arm (Paragraph 325, “The APAS uses the robot 4400 with the touch probe teach tool 4402 to enable the robot itself to determine and update its interface relationships”).
Regarding Claim 3, Eliuk teaches,
The method of performing location teaching of a robotic arm of claim 1, further comprising: affixing the interface object to the sub-system (Interface objects may be interpreted as features or points which comprise the sub-system itself as the claims do not limit them to separate entities. See at least Paragraph 319, “The APAS teaches reference points directly in a nominal "world" frame for the robot, or, in most cases, the APAS determines a reference frame to use in interfacing to a subsystem or group of points in the APAS.”, Paragraph 325, “For example, the robot 4400 with the touch probe teach tool 4402 teaches the height relationship of the vial fingers on the syringe manipulator device to the vial scale platen”, Paragraph 59, “In some implementations, an automated pharmacy admixture system (APAS) includes sub-systems for automated fluid transfer operations among medicinal containers such as syringes, vials, and IV bags”, and Figure 45); and programming the robotic arm with the predefined position of the interface object (See at least Paragraph 329, “The APAS controller uses the location of the subsystem features to teach points or to refine teach points”, and Paragraph 320, “In some cases, the reference points may be considerably off nominal. For example, points in a new APAS for initialization with a set of "nominal" initial points will initially include points that are significantly off nominal”).
Regarding Claim 4, Eliuk teaches,
The method of performing location teaching of a robotic arm of claim 1, wherein: the sensor comprises one or both of an optical sensor that is configured to optically determine the actual position of the interface object (See at least Paragraph 329, “In some implementations, the APAS uses vision techniques for autonomous teaching of the robot. For example, a camera mounted on the robot locates subsystem features”) and a sensor that senses a gripping close position of a gripper affixed to the end of arm tooling (See at least Paragraph 326, “In some implementations, alternative types of sensor probes, such as a beam sensor or a laser range sensor, are affixed to the end of the robot. A sensor is mounted on a subsystem or interface point and the robot includes gripper fingers. The sensor locates the robot gripper fingers and determines the interface of the robot to the subsystem or interface point that includes the sensor. A touch probe sensor may be permanently mounted to an APAS subsystem frame of interest to perform the teaching in order to check the integrity of the robot gripper fingers”).
Regarding Claim 5, Eliuk teaches,
The method of performing location teaching of a robotic arm of claim 4, wherein: the optical sensor comprises one or both of an imaging device and a laser (See at least Paragraph 329, “In some implementations, the APAS uses vision techniques for autonomous teaching of the robot. For example, a camera mounted on the robot locates subsystem features”, and Paragraph 326, “In some implementations, alternative types of sensor probes, such as a beam sensor or a laser range sensor, are affixed to the end of the robot”).
Regarding Claim 6, Eliuk teaches,
The method of performing location teaching of a robotic arm of claim 1, further comprising: determining a distance and axial direction of the offset (See at least Paragraph 319, “FIG. 45 is an illustration of the touch probe teach tool 4402 in the process of autonomous point teaching. The touch probe teach tool 4402 finds, touches and teaches key points in the APAS”, Paragraph 320, “In some cases, the reference points may be considerably off nominal. For example, points in a new APAS for initialization with a set of "nominal" initial points will initially include points that are significantly off nominal”, Paragraph 325, “The APAS uses the robot 4400 with the touch probe teach tool 4402 to enable the robot itself to determine and update its interface relationships”, and Figure 45. As the tool described and illustrated teaches the robot locations of interface objects or points through contact at the probe tip, determining how a taught point is off nominal must include determining a distance and axial direction or otherwise not function as a probe as described), wherein the position of the end of arm tooling is incremented based on the distance and axial direction of the offset, (Paragraph 320, “In some implementations, the APAS uses techniques that allow the touch probe teach tool 4402 to safely maneuver and feel its way around the reference points to teach.” Paragraph 321, “The APAS control software uses a plurality of algorithms to teach a reference frame and reference points. The touch probe teach tool 4402 iteratively feels out each of the points associated with a reference frame”).
Regarding Claim 8, Eliuk teaches,
A medication dosing system, comprising: a mechanical mounting structure comprising a baseplate (the cabinet floor from which 218 emerges, as illustrated in Figure 2) and a sidewall that extends vertically relative to the baseplate (See various sidewalls as illustrated in at least Figure 2, Figure 33A, and Figure 33B), wherein the baseplate defines a mounting site (See at least Paragraph 318, “robot mounting flange”, Figure 2, Figure 33A and Figure 33B), and wherein the mechanical mounting structure has known dimensions to within 0.010 inches (In note of the 112(b) rejection made above, this limitation has been given minimal patentable weight); at least one sub-system coupled with the sidewall (See at least Figure 2 (Carousels 210, 212), Figure 5 (Syringe Manipulator Device 500), Figure 6 (Liquid Waste Container 600), Figure 7 (IV Bag Parking Location 700), Figure 34 (Product Output Chute 3400), Figure 37A, Figure 37B (Printer System 3700), Figure 38 (Printer Platen 3800), Figure 33A, Figure 33B, and Figure 45); an interface object affixed to the at least one sub-system (See at least Paragraph 319, “The APAS teaches reference points directly in a nominal "world" frame for the robot, or, in most cases, the APAS determines a reference frame to use in interfacing to a subsystem or group of points in the APAS”, Paragraph 325, “For example, the robot 4400 with the touch probe teach tool 4402 teaches the height relationship of the vial fingers on the syringe manipulator device to the vial scale platen”, Paragraph 59, “In some implementations, an automated pharmacy admixture system (APAS) includes sub-systems for automated fluid transfer operations among medicinal containers such as syringes, vials, and IV bags”, and Figure 45), the interface object comprising at least one alignment feature of a known size and shape (See at least Paragraph 309, “The APAS controller commands the robot 4100 to move to various features in the APAS with known geometry”); a robotic arm coupled with the mounting site (See at least Paragraph 318, “robot mounting flange”, Figure 2, Figure 33A and Figure 33B), wherein the robotic arm comprises an end of arm tooling with a sensor (See at least Paragraph 326, “In some implementations, alternative types of sensor probes, such as a beam sensor or a laser range sensor, are affixed to the end of the robot. A sensor is mounted on a subsystem or interface point and the robot includes gripper fingers”); a processor; and a memory having instructions stored thereon that (See at least Paragraph 264, “The operations 3600 can be performed by a processor that executes instructions stored in a computer-readable medium”), when executed by the processor, cause the medication dosing system to: maneuver the end of arm tooling to a predefined position of the interface object (See at least Paragraph 329, “The APAS controller uses the location of the subsystem features to teach points or to refine teach points”); engage the sensor of the end of arm tooling with the interface object (See at least Paragraph 319, “FIG. 45 is an illustration of the touch probe teach tool 4402 in the process of autonomous point teaching. The touch probe teach tool 4402 finds, touches and teaches key points in the APAS” and Paragraph 320, “In some cases, the reference points may be considerably off nominal. For example, points in a new APAS for initialization with a set of "nominal" initial points will initially include points that are significantly off nominal”); determine that the sensor of the end of arm tooling is offset from the interface object based at least in part on an interaction between the sensor and the at least one alignment feature (See at least Paragraph 325, “The APAS uses the robot 4400 with the touch probe teach tool 4402 to enable the robot itself to determine and update its interface relationships” and Figure 45); increment a position of the end of arm tooling with respect to the interface 20object along at least one axis (See at least Paragraph 320, “In some implementations, the APAS uses techniques that allow the touch probe teach tool 4402 to safely maneuver and feel its way around the reference points to teach”, and Paragraph 321, “The APAS control software uses a plurality of algorithms to teach a reference frame and reference points. The touch probe teach tool 4402 iteratively feels out each of the points associated with a reference frame”); and determine an actual position of the interface object, (See at least, “Paragraph 325, “The APAS uses the robot 4400 with the touch probe teach tool 4402 to enable the robot itself to determine and update its interface relationships”).
Regarding Claim 9, Eliuk teaches,
The medication dosing system of claim 8, wherein: the interface object is positioned proximate                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  an interaction point of the sub-system with which the robotic arm is configured to interact during operating of the medication dosing system (See at least Paragraph 319, “The APAS teaches reference points directly in a nominal "world" frame for the robot, or, in most cases, the APAS determines a reference frame to use in interfacing to a subsystem or group of points in the APAS”).
Regarding Claim 10, Eliuk teaches,
The medication dosing system of claim 8, further comprising: a gripping element affixed to the end of arm tooling, wherein the sensor is configured to determine a gripping position of the gripping element to determine an alignment of the sensor and the interface object (See at least Paragraph 326, “In some implementations, alternative types of sensor probes, such as a beam sensor or a laser range sensor, are affixed to the end of the robot. A sensor is mounted on a subsystem or interface point and the robot includes gripper fingers. The sensor locates the robot gripper fingers and determines the interface of the robot to the subsystem or interface point that includes the sensor. A touch probe sensor may be permanently mounted to an APAS subsystem frame of interest to perform the teaching in order to check the integrity of the robot gripper fingers”, and Paragraph 329, “In some implementations, the APAS uses vision techniques for autonomous teaching of the robot. For example, a camera mounted on the robot locates subsystem features. The APAS controller uses the location of the subsystem features to teach points or to refine teach points. In another example, a camera on a subsystem is used to teach robot or other interface positions. The robot gripper fingers include fiducial marks that enable the gripper fingers to be located in the field of view of a camera included a syringe capper station. The APAS controller uses this information to refine the robot position in the field of view of the camera to increase the accuracy of syringe capping. FIGS. 57-62 of previously incorporated by reference U.S. patent application Ser. No. 11/389,995, entitled "Automated Pharmacy Admixture System," and filed by Eliuk et al. on Mar. 27, 2006 show a syringe capping station”).
Regarding Claim 12, Eliuk teaches,
The medication dosing system of claim 8, wherein: the at least one sub-system comprises one or more of a dosing station, a syringe preparation and inspection station, a vial management station, a reconstitution/stock solution processing station, a bag management station, a container loading and unloading station, and a syringe finishing station (See at least Figure 2 (Carousels 210, 212), Figure 5 (Syringe Manipulator Device 500), Figure 6 (Liquid Waste Container 600), Figure 7 (IV Bag Parking Location 700), Figure 34 (Product Output Chute 3400), Figure 37A, Figure 37B (Printer System 3700), Figure 38 (Printer Platen 3800), Figure 33A, Figure 33B, and Figure 45).
Regarding Claim 13, Eliuk teaches,
The medication dosing system of claim 8, wherein: the sensor comprises one or both of an optical sensor that is configured to optically determine the actual position of the interface object (See at least Paragraph 329, “In some implementations, the APAS uses vision techniques for autonomous teaching of the robot. For example, a camera mounted on the robot locates subsystem features”) and a sensor that is configured to sense a gripping position of a gripper affixed to the end of arm tooling (See at least Paragraph 326, “In some implementations, alternative types of sensor probes, such as a beam sensor or a laser range sensor, are affixed to the end of the robot. A sensor is mounted on a subsystem or interface point and the robot includes gripper fingers. The sensor locates the robot gripper fingers and determines the interface of the robot to the subsystem or interface point that includes the sensor. A touch probe sensor may be permanently mounted to an APAS subsystem frame of interest to perform the teaching in order to check the integrity of the robot gripper fingers”).
Regarding Claim 15, Eliuk teaches,
A medication dosing system, comprising: a mechanical mounting structure comprising a baseplate (the cabinet floor from which 218 emerges, as illustrated in Figure 2) and a sidewall that extends vertically relative to the baseplate (See various sidewalls as illustrated in at least Figure 2, Figure 33A, and Figure 33B), wherein the baseplate defines a mounting site (See at least Paragraph 318, “robot mounting flange”, Figure 2, Figure 33A and Figure 33B), and wherein the mechanical mounting structure has known dimensions to within 0.010 inches (In note of the 112(b) rejection made above, this limitation has been given minimal patentable weight); at least one sub-system coupled with the sidewall (See at least Figure 2 (Carousels 210, 212), Figure 5 (Syringe Manipulator Device 500), Figure 6 (Liquid Waste Container 600), Figure 7 (IV Bag Parking Location 700), Figure 34 (Product Output Chute 3400), Figure 37A, Figure 37B (Printer System 3700), Figure 38 (Printer Platen 3800), Figure 33A, Figure 33B, and Figure 45); an interface object affixed to the at least one sub-system (See at least Paragraph 319, “The APAS teaches reference points directly in a nominal "world" frame for the robot, or, in most cases, the APAS determines a reference frame to use in interfacing to a subsystem or group of points in the APAS”, Paragraph 325, “For example, the robot 4400 with the touch probe teach tool 4402 teaches the height relationship of the vial fingers on the syringe manipulator device to the vial scale platen”, Paragraph 59, “In some implementations, an automated pharmacy admixture system (APAS) includes sub-systems for automated fluid transfer operations among medicinal containers such as syringes, vials, and IV bags”, and Figure 45), the interface object comprising at least one alignment feature of a known size and shape (See at least Paragraph 309, “The APAS controller commands the robot 4100 to move to various features in the APAS with known geometry”); and a robotic arm coupled with the mounting site (See at least Paragraph 318, “robot mounting flange”, Figure 2, Figure 33A and Figure 33B), wherein: the robotic arm comprises an end of arm tooling with a sensor (See at least Paragraph 326, “In some implementations, alternative types of sensor probes, such as a beam sensor or a laser range sensor, are affixed to the end of the robot. A sensor is mounted on a subsystem or interface point and the robot includes gripper fingers”) that is configured to determine an actual location of the interface object (See at least Paragraph 319, “FIG. 45 is an illustration of the touch probe teach tool 4402 in the process of autonomous point teaching. The touch probe teach tool 4402 finds, touches and teaches key points in the APAS”, Paragraph 320, “In some cases, the reference points may be considerably off nominal. For example, points in a new APAS for initialization with a set of "nominal" initial points will initially include points that are significantly off nominal”, Paragraph 325, “The APAS uses the robot 4400 with the touch probe teach tool 4402 to enable the robot itself to determine and update its interface relationships”, and Figure 45); and the robotic arm is translatable in three dimensions to move the sensor relative to the interface object (See at least Paragraph 320, “In some implementations, the APAS uses techniques that allow the touch probe teach tool 4402 to safely maneuver and feel its way around the reference points to teach”, Paragraph 65, “The processing chamber 204 includes a multiple degree of freedom robotic arm 218, and the robotic arm 218 further includes a gripper that can be used, for example, to pick items from a pocket on a rack or to grasp items within the APAS 100 for manipulation”, and Figure 2, Figure 33A and Figure 33B).
Regarding Claim 18, Eliuk teaches,
The medication dosing system of claim 15, wherein: the sidewall comprises a first sidewall; the sub-system comprises a first sub-system; the mechanical mounting structure further comprises: a second sidewall; and a second sub-system (See at least Figure 2 (Carousels 210, 212), Figure 5 (Syringe Manipulator Device 500), Figure 6 (Liquid Waste Container 600), Figure 7 (IV Bag Parking Location 700), Figure 34 (Product Output Chute 3400), Figure 37A, Figure 37B (Printer System 3700), Figure 38 (Printer Platen 3800), Figure 33A, and Figure 33B); and the robotic arm is further configured to transfer objects between the first sub-system and the second sub-system (See at least Paragraph 65, “The robotic arm 218 can manipulate inventory items, for example, by picking a vial, IV bag, or syringe from a rack of the carousels 210, 212 in the inventory chamber 202, and moving the item to a station in the processing chamber 204 for use in compound preparation”, and Paragraph 67, “The robotic arm 218 moves the syringe to a scale station 226 where the syringe is weighed to determine its empty weight. The robotic arm 218 may transfer the syringe to a needle-up syringe manipulator 222 where a dose of the drug is drawn from a vial, which was previously placed there by the robotic arm 218 after one or more verification operations (e.g. weighing, bar code scanning, and/or machine vision recognition techniques). The robotic arm 218 moves the syringe to the decapper/deneedler station 220 where the needle is removed from the syringe and disposed of into a sharps container (not shown). The robotic arm 218 then moves the syringe to a syringe capper station 224, where the needleless syringe is capped. The robotic arm 218 moves the syringe to a scale station 226 where the syringe is weighed to confirm the predetermined dose programmed into the APAS. The robotic arm 218 then moves the syringe to a printer and labeling station 228 to receive a computer readable identification (ID) label that is printed and applied to the syringe”).
Regarding Claim 21, Eliuk teaches,
The medication dosing system of claim 15, wherein: the at least one sub-system comprises one or more of a dosing station, a syringe preparation and inspection station, a vial management station, a reconstitution/stock solution processing station, a bag management station, a container loading and unloading station, and a syringe finishing station (See at least Figure 2 (Carousels 210, 212), Figure 5 (Syringe Manipulator Device 500), Figure 6 (Liquid Wbaste Container 600), Figure 7 (IV Bag Parking Location 700), Figure 34 (Product Output Chute 3400), Figure 37A, Figure 37B (Printer System 3700), Figure 38 (Printer Platen 3800), Figure 33A, and Figure 33B).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eliuk et. al in view of Oleynik (US 20210069910 A1).
Regarding Claim 2, Eliuk teaches,
The method of performing location teaching of a robotic arm of claim 1, further comprising: programming the robotic arm with … coordinates that define the actual position of the interface object to teach the robotic arm a precise position of the sub-system (See at least Paragraph 319, “FIG. 45 is an illustration of the touch probe teach tool 4402 in the process of autonomous point teaching. The touch probe teach tool 4402 finds, touches and teaches key points in the APAS. The APAS teaches reference points directly in a nominal "world" frame for the robot, or, in most cases, the APAS determines a reference frame to use in interfacing to a subsystem or group of points in the APAS”, and see Paragraph 320, “In some implementations, the APAS uses techniques that allow the touch probe teach tool 4402 to safely maneuver and feel its way around the reference points to teach. In some cases, the reference points may be considerably off nominal. For example, points in a new APAS for initialization with a set of "nominal" initial points will initially include points that are significantly off nominal”).
Eliuk does not distinctly and explicitly teach that the coordinates are three-dimensional, but Oleynik teaches that the coordinates are three-dimensional, (See at least Paragraph 67, “The physical position and orientation of the probe tip 103 (X1 Y1 Z1; R1 P1 Y1) is acquired from the sensors is then compared with the desired positions and orientation, which the X, Y, Z positions and the X1, Y1 and Z1 positions are illustrated in FIG. 16C”, Figure 15A – Figure 15D, Figure 16A – 16C, Figure 17, and Figure 18).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize coordinates in three-dimensions to control a multiple degree of freedom robotic arm that operates in a three-dimensional workspace.
Regarding Claim 7, Eliuk teaches,
The method of performing location teaching of a robotic arm of claim 1, wherein: determining the actual position of the interface object comprises: detecting perfect alignment between interface object and the sensor (See at least Paragraph 319, “FIG. 45 is an illustration of the touch probe teach tool 4402 in the process of autonomous point teaching. The touch probe teach tool 4402 finds, touches and teaches key points in the APAS. The APAS teaches reference points directly in a nominal "world" frame for the robot, or, in most cases, the APAS determines a reference frame to use in interfacing to a subsystem or group of points in the APAS”, and see Paragraph 320, “In some implementations, the APAS uses techniques that allow the touch probe teach tool 4402 to safely maneuver and feel its way around the reference points to teach. In some cases, the reference points may be considerably off nominal. For example, points in a new APAS for initialization with a set of "nominal" initial points will initially include points that are significantly off nominal”); and recording…coordinates associated with a current position of the interface object (See at least Paragraph 309, “Direct taught points in a local coordinate reference frame represent the location of the interfaces”, Paragraph 313, “The taught reference point (measurement data) can be saved in a robot controller. Alternatively, the taught reference point is transferred manually or autonomously to the APAS control computer. Alternatively, the taught reference point is saved in both the robot controller and the APAS control computer”, Paragraph 314, “The process for teaching a reference frame is the same as the process for teaching reference points. In the case of reference frame teaching, the process uses three points as reference frame points. The process calculates the reference frame and saves the reference frame. Alternatively, the process saves the reference frame as a series of reference points where the process calculates the reference frame at run time”, and Paragraph 325, “In some implementations, the robot 4400 with the touch probe teach tool 4402 is a coordinate-measuring machine (CMM) device that measures the physical geometrical characteristics of an object”).
Eliuk does not distinctly and explicitly teach that the coordinates are three-dimensional, but Oleynik teaches that the coordinates are three-dimensionsal, (See at least Paragraph 67, “The physical position and orientation of the probe tip 103 (X1 Y1 Z1; R1 P1 Y1) is acquired from the sensors is then compared with the desired positions and orientation, which the X, Y, Z positions and the X1, Y1 and Z1 positions are illustrated in FIG. 16C”, Figure 15A – Figure 15D, Figure 16A – 16C, Figure 17, and Figure 18).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize coordinates in three-dimensions to control a multiple degree of freedom robotic arm that operates in a three-dimensional workspace.
Regarding Claim 11, Eliuk teaches,
The medication dosing system of claim 8, wherein: the actual position is defined in a … coordinate system (See at least Paragraph 65, “The processing chamber 204 includes a multiple degree of freedom robotic arm 218, and the robotic arm 218 further includes a gripper that can be used, for example, to pick items from a pocket on a rack or to grasp items within the APAS 100 for manipulation”, Paragraph 308, “In general, repeatability within the domain of a robot coordinate system may be higher than the absolute accuracy of the robot over its working sphere. Therefore, robots are "taught" where interfaces are, and the robots then return to the location of the taught interfaces with high accuracy”, Paragraph 309, “Direct taught points in a local coordinate reference frame represent the location of the interfaces”, and Paragraph 325, “In some implementations, the robot 4400 with the touch probe teach tool 4402 is a coordinate-measuring machine (CMM) device that measures the physical geometrical characteristics of an object”).
Eliuk does not distinctly and explicitly teach that the coordinates are three-dimensional, but Oleynik teaches that the coordinates are three-dimensionsal, (See at least Paragraph 67, “The physical position and orientation of the probe tip 103 (X1 Y1 Z1; R1 P1 Y1) is acquired from the sensors is then compared with the desired positions and orientation, which the X, Y, Z positions and the X1, Y1 and Z1 positions are illustrated in FIG. 16C”, Figure 15A – Figure 15D, Figure 16A – 16C, Figure 17, and Figure 18).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize coordinates in three-dimensions to control a multiple degree of freedom robotic arm that operates in a three-dimensional workspace.
Regarding Claim 16, Eliuk teaches,
The medication dosing system of claim 15, wherein: the sensor comprises an optical sensor (See at least Paragraph 326, “In some implementations, alternative types of sensor probes, such as a beam sensor or a laser range sensor, are affixed to the end of the robot”, and Paragraph 329, “In some implementations, the APAS uses vision techniques for autonomous teaching of the robot. For example, a camera mounted on the robot locates subsystem features”); 
Eliuk also teaches one alignment feature comprises a computer-readable pattern that enables the optical sensor to align the end of arm tooling (See at least Paragraph 329, “The APAS controller uses the location of the subsystem features to teach points or to refine teach points. In another example, a camera on a subsystem is used to teach robot or other interface positions. The robot gripper fingers include fiducial marks that enable the gripper fingers to be located in the field of view of a camera included a syringe capper station. The APAS controller uses this information to refine the robot position in the field of view of the camera to increase the accuracy of syringe capping. FIGS. 57-62 of previously incorporated by reference U.S. patent application Ser. No. 11/389,995, entitled "Automated Pharmacy Admixture System," and filed by Eliuk et al. on Mar. 27, 2006 show a syringe capping station”).
So far in the disclosed embodiments, the computer-readable pattern is not explicitly an alignment feature of an interface object located on a subsystem, and likewise is not utilized to align the end of arm tooling with the interface object. However, by combining the fiducial marks of the gripper finger with the interface object directly (the various embodiments cited above), Eliuk teaches the at least one alignment feature comprises a computer-readable pattern that enables the optical sensor to align the end of arm tooling with the interface object. Eliuk teaches that embodiments may be modified and components combined or supplemented (See paragraph 340, “A number of embodiments have been described. Nevertheless, it will be understood that various modifications may be made without departing from the spirit and scope. For example, advantageous results may be achieved if the steps of the disclosed techniques were performed in a different sequence, if components in the disclosed systems were combined in a different manner, or if the components were replaced or supplemented by other components. The functions and processes (including algorithms) may be performed in hardware, software, or a combination thereof. Accordingly, other embodiments are contemplated”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the fiducial marks found on the gripper with a teaching point or feature to achieve alignment of the optical sensor of the end of arm tooling with a subsystem.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Eliuk et. al in view of Furness (US 5321353 A).
Regarding Claim 17, Eliuk teaches,
The medication dosing system of claim 16, 
Eliuk does not explicitly teach, but Furness teaches,
wherein: the optical sensor (camera 228, Figure 3) is configured to determine a horizontal distance (d0, d1, Figure 3) between the end of arm tooling and the interface object (Target 214, Figure 2B).
It would have been obvious to one of ordinary skill in the art at the time of the invention to determine the horizontal distance between the end of arm tooling and the interface object to aid in object grasping, subsystem location calibration, interface object locating, and robot arm calibration (See at least Furness, Column 5, Lines 34 – 40, “However, coarse positioning, using these mechanical position determining devices, is not precise enough to facilitate rapid tape retrieval. This imprecision results from mechanical positioning variables such as belt stretch, friction, and tray tolerances. Accordingly, the AISS 200 uses camera 228 to fine tune the positioning of robotic tool 227”).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Eliuk et. al in view of Friedman et. al (US 20130096718 A1).
Regarding Claim 20, Eliuk teaches,
The medication dosing system of claim 15, 
Eliuk does not teach, but Friedman teaches,
wherein: the interface object comprises a generally conical profile (See at least Offset Target 118, Paragraph 43, “In the depicted embodiment, the first docking feature 116 comprises a conical (inclined) surface formed on an underside of the offset tool 114. … The second docking feature 120 of the offset target 118 may also include inclined surfaces, which are adapted to interface with the engagement surfaces of the first docking feature 116”, and Paragraph 44, “However, a conical surface or other inclined or curved surface shape may be employed as the second docking feature 120. … The docking features 116A, 120A may both include conical surfaces as shown in FIG. 1I, but matching such features may introduce later shift errors. … However, a configuration as shown in FIG. 1H including docking features 116A, 120A (or 116, 120 as shown in FIG. 1H) including a spherical surface on one member and a conical surface on the other provides excellent location precision”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a conical profile to aid in determining offsets due (See at least Friedman, Paragraph 44, “Any suitable geometry that allows for centering of the offset target 118 in the X and/or Y coordinate directions may be used”).
Allowable Subject Matter
Claims 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 14, Eliuk teaches,
The medication dosing system of claim 8, wherein: the end of arm tooling comprises a gripping element (Paragraph 326, “A sensor is mounted on a subsystem or interface point and the robot includes gripper fingers”); 
Eliuk, and any of the other prior art cited above, do not explicitly teach,
and engaging the sensor of the end of arm tooling with the interface object comprises: closing the gripping element about the interface object;
recording a gripping position of the gripping element;
and determining one or both of a distance and axial direction of the offset based on the gripping position of the gripping element.
Regarding Claim 19, Eliuk teaches, 
The medication dosing system of claim 15, wherein:
the end of arm tooling comprises a gripping element; (Paragraph 326, “A sensor is mounted on a subsystem or interface point and the robot includes gripper fingers”)
Eliuk, and any of the other prior art cited above, do not explicitly teach,
and the interface object comprises one or both of a variable diameter and a variable cross-sectional shape that allow sensor to determine an alignment of the sensor and the interface object based on a degree of closure of the gripping element about the interface object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C GAMMON whose telephone number is (571)272-4919. The examiner can normally be reached M - F 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW C GAMMON/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664